844 F.2d 789
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ted CROWDER, Plaintiff-Appellant,v.ATLANTIC SOFT DRINK COMPANY, Defendant-Appellee.
No. 87-6208.
United States Court of Appeals, Sixth Circuit.
April 8, 1988.
ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff filed a complaint pursuant to the Age Discrimination in Employment Act, 29 U.S.C. Sec. 621 et seq., alleging defendant unfairly subjected plaintiff to a lay off and then refused to rehire him due to his age.  The district court initially granted summary judgment for defendant.  This court vacated the judgment and remanded the cause for a determination of a jurisdictional matter.  The district court, on remand, found the jurisdictional prerequisites satisfied and again entered summary judgment for defendant.  This appeal followed.  On appeal the parties have briefed the issues, plaintiff proceeding pro se.


3
Upon consideration, we affirm the summary judgment for defendant for the reasons set forth in the district court's memorandum and order filed October 20, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.


4
---------------



* The Honorable Julian A. Cook, Jr., U.S. District Judge for the Eastern District of Michigan, sitting by designation.